Citation Nr: 1139873	
Decision Date: 10/27/11    Archive Date: 11/07/11

DOCKET NO.  08-16 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to a disability rating in excess of 30 percent for bilateral pes planus. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 



INTRODUCTION

The Veteran served on active duty in the United States Army from July 1966 to July 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, in which an evaluation in excess of 30 percent for service-connected bilateral pes planus was denied.


FINDING OF FACT

The Veteran's bilateral pes planus is manifested by objective evidence of accentuated pain on use, requiring the use of special shoes; the medical records do not reflect that the Veteran's pes planus is pronounced in nature and there is no objective evidence of marked pronation, extreme tenderness of plantar surfaces of the feet, and marked inward displacement and severe spasm of the tendo Achilles on manipulation.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for the Veteran's service-connected bilateral flat feet have not been met or approximated.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5276 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the United States Court of Appeals for Veterans Claims (the Court) have been fulfilled.  In this case, the Veteran's claim for an increased rating for bilateral pes planus was received in November 2006.  Thereafter, he was notified of the general provisions of the VCAA in correspondence dated in April 2007.  This letter notified the Veteran of VA's responsibilities in obtaining information to assist him in completing his claim, identified his duties in obtaining information and evidence to substantiate his claim, and provided other pertinent information regarding VCAA. Thereafter, the claim was reviewed and a supplemental statement of the case was issued in September 2009.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Kent v. Nicholson, 20 Vet. App. 1 (2006), Mayfield v. Nicholson (Mayfield III), 499 F.3d 1317 (Fed. Cir. 2007).

During the pendency of this appeal, the Court in Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the VCAA notice requirements applied to all elements of a claim.  Notice as to this matter was provided in April 2007.

The Veteran has been made aware of the information and evidence necessary to substantiate his claim and has been provided opportunities to submit such evidence.  A review of the claims file shows that VA has conducted reasonable efforts to assist him in obtaining evidence necessary to substantiate his claim during the course of this appeal.  His service treatment records and VA treatment records have been obtained and associated with his claims file.  The Veteran has also been provided VA examinations dated in May 2007 and July 2009 to determine the nature and severity of his disability. 

In addition, the Veteran indicated during his two VA examinations that he had been receiving Social Security Administration (SSA) disability.  When the evidence indicates that the Veteran is in receipt of SSA disability payments, VA's duty to assist requires that it seek the SSA's disability determination and the medical records underlying it only when these records are relevant to the claims.  See Golz v. Shinseki, 590 F.3d 1317, 1320-1321 (Fed. Cir. 2010).  In this case, there is already medical evidence specifically addressing the nature of the Veteran's bilateral pes planus, and there is no allegation by the Veteran or his attorney that the evidence, reports or evaluations in conjunction with the SSA decision may contain additional evidence as to these issues.  The Board therefore finds the SSA disability determination records are not potentially relevant to the issues on appeal and a remand to obtain these records would serve no useful purpose and would impose unnecessary burdens on VA's adjudication system with no benefit flowing to the Veteran and cause additional delay in a case with an already lengthy appeal period. See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (citing Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991)) (remand not required when it would impose unnecessary burdens on VA adjudication system with no benefit flowing to the veteran).

Furthermore, the Veteran has been notified of the evidence and information necessary to substantiate his claim, and he has been notified of VA's efforts to assist him.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As a result of the development that has been undertaken, there is no reasonable possibility that further assistance will aid in substantiating his claim.

Factual Background

The Veteran was granted service connection for bilateral pes planus in a July 1985 RO decision.  In an October 1995 RO decision, the RO increased the Veteran's disability rating to 30 percent.  The Veteran filed his increased rating claim in November 2006. 

In a May 2007 VA progress note, the Veteran indicated that he has a great deal of foot pain from injuries in Vietnam.  He did not rate the pain when asked, but stated it was bad.  A single point cane was fitted to the Veteran. 

During a May 2007 VA examination, the Veteran complained of progressively worsening bilateral pes planus with fair response to current treatments.  Rest, elevation, applying heat, and applying cold have each had partial effectiveness in relieving symptoms.  The examiner noted that the Veteran has had problems with ingrown toenails and onychomycosis and has had all 10 toenails removed.  The Veteran complained of pain while walking, standing, and at rest in the arch of his feet and on the balls of his feet.  He also complained of bilateral stiffness, fatigability, weakness, and lack of endurance in the whole foot.  There was no swelling heat or redness.  There were no flare-ups of foot joint disease.  The examiner noted he was unable to stand for more than a few minutes, and unable to walk more than a few yards.  The Veteran was noted to use a cane for any distance on uneven ground and a walker for walking very far on even ground.  He wears high top shoes that have arch supports and the left shoe has a brace for foot drop.  He has good efficacy of shoe inserts.  

Upon physical examination, the examiner noted objective evidence of painful motion including guarding on both the right and left feet.  The left foot also had decreased effort to move.  There was also objective evidence of tenderness to palpation over the arch and ball of the foot.  On the left, he had weakness with poor effort and decreased movement.  There was no evidence of swelling or instability.  The examiner noted abnormal weight bearing as evidenced by unusual shoe wear pattern.  The examiner reported a callous at the metatarsalphalangeal join on the plantar surface of the right foot.  The examiner noted that this was not an examination for hammertoes, pes cavus, or hallux valgus, and there was no skin or vascular foot abnormality and no evidence of malunion or nonunion of the tarsal or metatarsal bones.  For each foot, the Achilles alignment was normal on both weightbearing and non-weightbearing.  There was no forefoot or midfoot malalignment, and no pronation.  An arch was present on non-weightbearing, but not on weightbearing.  There is no pain on manipulation.  The left heel valgus was to three degrees and correctible by manipulation.  Weightbearing line was over the great toe.  The gait was antalgic favoring the left.  There was no muscle atrophy of the foot and no other foot deformity.  

An X-ray report from that time found early flattening of both first metatarsal heads and an early hallux valgus deformity of the right.  Soft tissues are noted as unremarkable.  There is no shrapnel or soft tissue calcifications.  Early degenerative joint disease is present at the first metatarsal phalangeal joint bilaterally.  The diagnosis was bilateral pes planus with bilateral flexible arches.  The examiner noted mild effects on chores, recreation and traveling; moderate effects on shopping; severe effects on exercise; and noted that his disorder prevents sports.  There were no other effects on daily activities. 

In an August 2007 VA progress note, the examiner noted that the Veteran is a diabetic.  The Veteran complained with painful bilateral lower extremities.  The Veteran reported that it is very painful to ambulate and that he cannot walk more than 50 feet without developing pain and cramping in his arches, calves, thighs, and buttocks.  The examiner noted that the Veteran has barely palpable pulses dorsalis pedis and posterior tibialis bilaterally.  Vibratory sensation is intact.  The diagnosis was intermittent claudication and peripheral vascular disease. 

During a September 2007 VA follow-up, the Veteran reported that since he started on medication, his pain level has decreased.  He complained of recurrence of nails on his bilateral feet that are causing marked limitation of ambulation due to pain and pressure from shoe gear.  The diagnoses were diabetic neuropathy with avascular component and recurrent nails. 

In VA progress notes dated from February 2008 to January 2009, the Veteran was seen multiple times by podiatry due to regrowth of his toenails causing marked limitation in ambulation due to pain and pressure from shoe gear.  

During a July 2009 VA examination, the Veteran complained of progressively worsening bilateral pes planus with fair response to current treatments.  The examiner noted that he had a stroke in 1985 and has a foot drop of the left foot.  He also has coronary artery disease and shortness of breath that limits his ambulation.  The Veteran complained of symptoms including pain, swelling, stiffness, fatigability, weakness, and lack of endurance while standing and walking.  The Veteran did not identify heat, redness or other symptoms.  The location of the pain was on the bottoms of the feet, the location of the swelling, stiffness, fatigability, weakness and lack of endurance was in the whole foot.  The examiner noted that the Veteran has had problems with ingrown toenails and has had all 10 toenails removed.  There were no flare-ups of foot joint disease.  The examiner noted he was unable to stand for more than a few minutes, and unable to walk more than a few yards.  The Veteran uses diabetic corrective shoes with inserts, a brace for left foot drop, and a walker.  He has good efficacy of assistive devices.  

There was indication of painful motion and tenderness evidenced by grimace and withdrawal, and on the left weakness evidenced by the inability to actively flex and extend toes and inability to actively dorsiflex or plantar flex ankle.  On the right, there were findings of mild weakness of the dorsiflexion and plantar flexion against resistance, 4/5.  There was no evidence of swelling or instability.  The examiner found abnormal weight bearing on the left as evidenced by unusual shoe wear pattern, but not on the right.  The examiner noted that this was not an examination for hammertoes, pes cavus, or hallux valgus, and there was no skin or vascular foot abnormality and no evidence of malunion or nonunion of the tarsal or metatarsal bones.  For each foot, the Achilles alignment was normal on both weightbearing and non-weightbearing.  There was no forefoot or midfoot malalignment, but there were findings of mild pronation.  An arch was present on non-weightbearing, but not on weightbearing.  There was pain on manipulation.  The left heel valgus was to three degrees and correctible by manipulation.  Weightbearing line was over the great toe.  The gait was antalgic favoring the left.  There was no muscle atrophy of the foot and no other foot deformity.  

An X-ray report from that time found, on the left, bones are in satisfactory alignment, no acute fracture or dislocation, no posterior or plantar calcaneal spur.  On the right, bones were also in satisfactory alignment without acute fracture or dislocation.  There was a small spur at the Achilles insertion, but no plantar calcaneal spur.  The calcaneal pitch is 13 degrees on the right and 14 degrees on the left with normal ranging from 20 to 30 degrees suggestive of mild pes planus deformity.  The diagnosis was mild bilateral pes planus.  The examer noted mild effect on shopping exercise, and sports and other effects on daily activities.   


Pertinent Law and Regulations and Analysis

The Veteran is seeking an increased disability rating in excess of 30 percent for his service-connected bilateral pes planus.  He maintains that his foot condition is manifested by persistent pain, weakness, fatigability, and difficulty with ambulation.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule).  38 C.F.R. Part 4 (2011).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2011).  In resolving this factual issue, the Board may only consider the specific factors as are enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran. 38 C.F.R. §§ 4.1, 4.2, 4.41 (2011).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, appropriate when the factual findings show distinct time periods in which a disability exhibits symptoms that warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Service connection for bilateral pes planus, rated as 30 percent disabling has been in effect since August 1995.  The Veteran filed a claim for an increased rating in November 2007.

The Veteran's service-connected bilateral pes planus disability is currently assigned a 30 percent evaluation pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5276.  Under Diagnostic Code 5276, for acquired flatfoot, a 10 percent rating is assigned where bilateral flatfoot is moderate, with weight-bearing line over or medial to the great toe, inward bowing of the tendo Achilles, pain on manipulation and use of the feet, either bilateral or unilateral.  For severe bilateral flatfoot with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities, a 30 percent rating is assigned.  For bilateral pronounced flatfoot with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achilles on manipulation, not improved by orthopedic shoes or appliance, a 50 percent rating is assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5276.

After a thorough review of the evidence of record, the Board concludes that a rating in excess of 30 percent evaluation is not warranted for the Veteran's service-connected bilateral pes planus.  Initially, the evidence of record fails to demonstrate pronounced bilateral pes planus.  In fact, the July 2009 VA examination report included a diagnosis of mild bilateral pes planus.  No evidence during the appeal period, to include findings made on VA examinations conducted in May 2007 or July 2009, reveals objective evidence of extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achilles on manipulation, or pes planus not improved by orthopedic shoes or appliance.  A single callosity as shown during the May 2007 VA examination, but not upon the July 2009 VA examination report nor were any noted during routine VA podiatry appointments. 

The Veteran has reported having accentuated pain on use and weakness, and such findings were documented upon both VA examinations.  However, these limited findings, in and of themselves, are insufficient to support an increased evaluation of 50 percent for pronounced pes planus.  Moreover, with respect to symptoms of pain affecting the feet, it is clear that the Veteran has several non service-connected conditions impacting the feet, including ingrown toenails and onychomycosis, early degenerative joint disease, diabetes and a past stroke which are contributing to these symptoms.  The medical evidence, including particularly the assessments and opinions offered in two VA examinations, has clearly distinguished these symptoms from the pathology associated with the service-connected bilateral pes planus.  As such, they cannot be considered in the evaluation of the severity of the service-connected disorder.  

In addition, while the file does reflect that the Veteran uses shoe inserts in conjunction with his pes planus, this fact in and of itself, or even in combination with symptoms of foot pain and weakness does not provide the basis for the assignment of a 50 percent evaluation.  Accordingly, the Board finds that the overall picture of the symptomatology of the Veteran's bilateral pes planus does not support a rating in excess of 30 percent evaluation under the pertinent rating criteria.  38 C.F.R. § 4.71a, Diagnostic Code 5276.

The Board has considered the impact of DeLuca v. Brown, 8 Vet. App. 202 (1995), with regard to the Veteran's bilateral pes planus.  The Court of Appeals for Veterans Claims (Court) held that where evaluation is based on limitation of motion, the question of whether pain and functional loss are additionally disabling must be considered.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2011).  However, the Court has also held that where a diagnostic code is not predicated on a limited range of motion alone, the provisions of 38 C.F.R. §§ 4.40 and 4.45, with respect to pain, do not apply.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  Inasmuch as Diagnostic Code 5276 is not based on limitation of motion, the provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 do not apply.

The Board has also considered other diagnostic codes pertaining to the feet.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  However, at this point the Veteran's service-connected pes planus does not include any etiologically related components to include: weak foot, claw foot, anterior metatarsalgia, hallux valgus, hallux rigidus, hammertoe, or malunion or nonunion of the metatarsal bones.  Thus, Diagnostic Codes 5277, 5278, 5279, 5280, 5281, 5282, and 5283 are not for application.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5277-83 (2011).


Finally, the Board has considered whether the schedular evaluation is adequate, thus requiring that the RO refer the claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of 'an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service- connected disability or disabilities.  38 C.F.R. § 3.321(b)(1) (2011).  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The Board finds that the rating criteria contemplate the Veteran's disability.  The Veteran's service-connected bilateral pes planus is productive of pain and functional impairment, manifestations that are clearly contemplated in the rating criteria.  Moreover, there has been no showing that the Veteran's service-connected flat feet have resulted in marked interference with employment or necessitated frequent periods of hospitalization.  In the absence of such factors, the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met for the disability at issue.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to a disability rating in excess of 30 percent for bilateral pes planus is denied.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


